Lacy, J.,
(after stating the case as aforesaid,) delivered the opinion of the court.
The ground upon which the action of the circuit court is based is not stated by that court. It is insisted here that the bill is multifarious. This is a creditor’s bill, in the usual form, to subject the estate of the debtor to the payment of his debts; and, as he was the holder of an undivided interest in real estate, it was necessary to do this in order to carry out the common and single object of the bill. And this bill is in no sense multifarious. As to what might be regarded as multifariousness, see Brown v. Buckner, 86 Va. 612; Thomas v. Sellman, 87 Va. Rep. 683.
The debts sued on were not barred by the statute of limitations, and there is no ground upon which they can be adjudged to be stale demands. They have been demanded, and collections made on them, from time to time, until the personal assets of Mershon’s estate have been exhausted, and the right of the creditors to subject the real estate of said Mershon to the payment of such as is still due appears to be plain. These claims had been presented before the commissioner taking an account of Mershon’s debts, and been allowed and endorsed as valid debts against the estate, and pro rata payments made on them.
It does not appear that there is any ground upon which the decree dismissing the bill can be sustained, and we are of opinion that the said decree is erroneous, and should be reversed and annulled, and the cause remanded for further proceedings to be had therein, in order for a final decree giving the relief prayed for in accordance with the report of the commissioner filed and confirmed in the cause.
Decree reversed.